Citation Nr: 1121838	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-14 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk






INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board construes the letter from David D' Spain, D.O. regarding the terminal nature of the Veteran's medical condition as a motion to Advance on Docket due to serious illness.  The Board notes that this motion is granted and this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010). 

Evidence was submitted by the Veteran directly to the Board in May 2011 without a waiver of agency of original jurisdiction (AOJ) consideration, which pursuant to 38 C.F.R. § 20.1304 (2010) would necessitate a return to the AOJ for consideration.  The evidence is, however, duplicative of service personnel records previously of record, and the Board may continue with adjudication at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


REMAND

The Veteran has a current diagnosis for prostate cancer, which is a disease presumed to be related to herbicide exposure.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

The Veteran served in Korea from January 1967 to February 1968, during the Vietnam War Era.  This is, however, not within the time period from April 1968 to July 1969 for which exposure to Agent Orange may be presumed.  The Veteran has alleged, however, that he was actually exposed to Agent Orange.  He specifically wrote regarding pouring Agent Orange by hand due to ineffective spraying equipment.  He has also presented a number of Internet articles to support his contention that Agent Orange was used in Korea starting in September 1967.  These articles, however, are without analysis of the depth and validity of the research or the applicability of the study to the Veteran's specific case.  Although the RO made a general request in November 2009 for comments regarding herbicide exposure, further development is necessary to ascertain whether the Veteran was exposed to Agent Orange.  Thus, the Veteran's claim has not been adequately developed, and remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In addition, the Veteran's Social Security disability records should be obtained because he has indicated that he received Social Security disability for his prostate cancer.  VA hospital treatment records from April 2009 should also be associated with the record.  Finally, the Veteran indicated that he received treatment from Harris Methodist Hospital in Fort Worth, and lab tests from the VA Medical Center in Bridgeport; such medical records pertaining to his prostate disability should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran's disability records from Social Security, and treatment records from the VA Hospital in Dallas and the VA Medical Center in Bridgeport should be obtained, and associated with the claims folder.

2.  The Veteran should be provided records release and authorization forms to obtain his private medical records including those from Harris Methodist Hospital in Fort Worth.  In addition, the Veteran should be notified that he may authorize VA to obtain the records, or in the alternative, he may obtain these records himself and submit them to VA.  If the records release is completed and returned to VA, the RO should obtain these records from the aforementioned facility, and they should be associated with the claims folder.  If these records are unobtainable, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile, and the Veteran must be provided proper notice.

3.  Ask the Veteran to provide any additional details (e.g., the dates, location(s), facility name(s), etc.) that may establish his exposure to herbicides while performing his duties in Korea.

4.  Then, review the file and prepare a summary of the Veteran's alleged exposure to herbicides during service in Korea, to include, if known, the Veteran's military unit, the location of the exposure, the dates of exposure, and the Veteran's military occupational specialties.  This summary and a copy of the Veteran's DD Form 214 and other service personnel records should be sent to the NPRC and JSRRC.  The NPRC and JSRRC should be requested to provide any additional information that might corroborate the Veteran's alleged exposure to herbicides, to include any information from daily log reports from his unit for the time period from January 1967 to February 1968 in an attempt to corroborate if herbicides were sprayed, or otherwise used.

5.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


